Citation Nr: 0126355	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  01-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the assignment of an original rating in excess 
of 50 percent for post-traumatic stress disorder, from 
October 19, 1999 to November 29, 2000, and to a rating in 
excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to November 
1969.  

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted an original claim for 
service connection for post-traumatic stress disorder and 
assigned a 50 percent evaluation.  In May 2001 the RO 
increased that rating to 70 percent, effective from November 
30, 2000.  

It has been contended on behalf of the veteran during this 
appeal, including at a Travel Board hearing in July 2001, 
that the veteran's service-connected post-traumatic stress 
disorder precludes all forms of substantially gainful 
employment consistent with his education and employment 
background.  The Board finds that a claim for a total 
compensation rating based on individual unemployability has 
been raised and, as the matter has not been adjudicated, it 
is referred to the RO for appropriate action.  


REMAND

In reviewing the record, the Board notes that, in October 
1999, the veteran requested a screening for post-traumatic 
stress disorder at the Tuscaloosa VA medical center.  He 
admitted drinking a twelve pack or more daily of beer.  He 
indicated that he had a history of 12 DUIs, had been fired 
from numerous jobs because of his drinking and gave a history 
of occasional use of cocaine, amphetamines and 
benzodiazepines.  His drug of choice was prescription 
opiates.  He reported being violent and acting out behavior 
when drinking.  He had made suicidal threats when under the 
influence of alcohol or drugs.  He last had a drink just 
prior to going to the clinic.  The veteran was not interested 
in any treatment for alcohol or drugs at that time.  He had 
to return to work and primarily came for post-traumatic 
stress disorder.  He felt the post-traumatic stress disorder 
was the cause of his problems and he insisted on treatment 
only for that.  He had no previous involvement with AA or 
chemical abuse treatment.  The report of that evaluation 
reveals the veteran was employed as an iron worker.  He 
indicated that he could continue to work out of the Union 
Hall, although he admitted to being taken off of many jobs 
because of missing time from work.  The examiner observed 
that the veteran appeared to be intoxicated.  The diagnostic 
impression included continuous alcohol dependence, and 
episodic drug abuse.  A global assessment of functioning 
score (GAF) of 50 was assigned.

The veteran testified at a Travel Board hearing in July 2001, 
in part, that he used alcohol to self medicate his post-
traumatic stress disorder.   

The Board finds that the veteran has raised a claim of 
secondary service connection for alcohol and drug dependence 
(38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995)), which is "inextricably intertwined" with the claim 
being considered in this appeal.  Accordingly, both claims 
must be adjudicated simultaneously.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

The relevant medical evidence indicates that the veteran has 
significant social and industrial impairment from his 
service-connected post-traumatic stress disorder and 
nonservice-connected alcohol and drug dependence.  For 
example, as noted above, when he was evaluated in October 
1999, the diagnostic impression was continuous (emphasis 
added) alcohol dependence and drug abuse, with a GAF of 50; 
post-traumatic stress disorder was not even diagnosed.  
However, following a VA psychiatric examination of the 
veteran in March 2000, a diagnosis of chronic moderate post-
traumatic stress disorder was recorded, and the GAF was 
reported as 60.  A VA psychological evaluation in April 2001 
noted that the veteran was currently unemployed.  The 
diagnosis was severe chronic post-traumatic stress disorder 
with severely impaired impulse control, and the GAF at that 
time was 41.  The Board also notes that, following an 
evaluation by a VA Vocational and Rehabilitation Service 
social worker in November 2000, the counselor observed that 
the veteran had severe psychiatric symptoms which had been 
present for over 12 consecutive months, were chronic in 
nature, and had an extremely poor prognosis of improvement.  
The conclusion was that, although the veteran had some 
physical problems that impaired his ability to work, his 
post-traumatic stress disorder symptoms were of such severe 
nature as to preclude employment or vocational 
rehabilitation.  

It is the Board's judgment that a thorough psychiatric 
evaluation is warranted to determine if the veteran's alcohol 
and drug dependence is causally linked to his post-traumatic 
stress disorder and, if not, the evaluation should 
distinguish, to the extent that is possible, social and 
industrial inadaptability due to the veteran's service-
connected post-traumatic stress disorder from functional 
impairment attributable to his nonservice-connected alcohol 
dependence and drug abuse.  Given the veteran's history of 
continuous alcohol dependence, this can best be achieved by a 
hospitalization for observation and evaluation.

It is also not clear whether or not the veteran's current 
unemployment is due to his post-traumatic stress disorder.  
The veteran's occupational history includes period of 
unemployment that may represent the normal intervals between 
jobs in his occupation as an ironworker.  The veteran 
reported that prior to his last job he was unemployed for a 
few months in between jobs.  Also, it is not clear whether 
the job was completed , the veteran was terminated for cause, 
or his unemployment was related to his post-traumatic stress 
disorder symptoms.  There are no details of his work history 
in the claims folder.  Under these circumstances, a VA Social 
and Industrial Survey should be conducted to obtain 
information from the veteran's former employees, co-workers 
and others as to the reasons for the veteran's period of 
unemployment and the extent to which the veteran's post-
traumatic stress disorder impairs his performance on the job.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  Thus, the RO should also address whether any 
additional notification or development action is required 
under the VCAA and its implementing regulations regarding the 
issue on appeal.

The Board takes this opportunity to inform the veteran that 
when a veteran fails to report for VA examination scheduled 
in conjunction with a claim for an increased rating without 
good cause, the claim must be denied.  38 C.F.R. § 3.655 
(2000).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should request that the 
veteran identify the name and address of 
any health care provider who has 
evaluated or treated him for alcohol 
dependence, drug abuse, or a psychiatric 
disorder, to include post-traumatic 
stress disorder.  After obtaining the 
necessary releases, the RO should obtain 
any records that are not already in the 
claims folder.  

2.  The RO should arrange for the veteran 
to be hospitalized at a VA facility for 
observation and evaluation to determine 
the etiology of his drug and alcohol 
abuse and the current severity of his 
post-traumatic stress disorder.  All 
tests and studies determined to be 
necessary should be conducted .  

The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not the veteran's alcohol 
dependence and/or drug abuse were caused 
or aggravated by his service-connected 
post-traumatic stress disorder and, if 
not, the evaluation should distinguish, 
to the extent that is possible, social 
and industrial inadaptability due to the 
veteran's service-connected post-
traumatic stress disorder from functional 
impairment attributable to his 
nonservice-connected alcohol dependence 
and drug abuse.  If the examiner is 
unable to differentiate between the 
impairment caused by post-traumatic 
stress disorder and alcohol 
dependence/drug abuse he or she should so 
indicate.  The report of examination 
should contain a detailed account of all 
manifestations of the post-traumatic 
stress disorder found to be present.  The 
examiner must comment on the extent to 
which post-traumatic stress disorder 
affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning), with an explanation of 
the numeric code assigned, is to be 
included.  The claims folder must be made 
available to the psychiatrist for review 
in conjunction with the evaluation. 

Also, before, during, or after the 
hospitalization for observation and 
evaluation, the veteran should be 
afforded a VA social and industrial 
survey to assess his employment history 
and day-to-day functioning.  The 
veteran's former employer(s) should be 
contacted and requested to provide the 
reason for the veteran's employment 
termination.  Any authorization necessary 
for the release of such information 
should be obtained from the veteran.  A 
written copy of the report should be 
inserted into the claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Thereafter, the RO should adjudicate 
the raised, intertwined claim of 
secondary service connection for alcohol 
and drug dependence (38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 
(1995)), and readjudicate the claim for 
the assignment of an original rating in 
excess of 50 percent for post-traumatic 
stress disorder, from October 19, 1999 to 
November 29, 2000, and to a rating in 
excess of 70 percent thereafter.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


